United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, KENT CARRIER
ANNEX, Kent, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1752
Issued: January 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 20, 2007 appellant filed a timely appeal from a May 30, 2007 merit decision of
the Office of Workers’ Compensation Programs that denied her occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she developed
an occupational disease in the performance of duty.
FACTUAL HISTORY
On February 28, 2007 appellant, then a 53-year-old distribution clerk, filed an
occupational disease claim alleging that she developed right upper arm and shoulder pain in the
performance of duty. She injured her right arm and shoulder while moving a parcel from an
over-the-road container, a manual labor task she performed on average for four hours per day.

Appellant first realized her condition on February 5, 2007 and first related it to her employment
on February 10, 2007. She did not stop work.
On March 7, 2007 the Office requested additional information concerning appellant’s
claim.
The employing establishment provided personnel records documenting appellant’s
physical condition at the time she was hired. Also provided was a July 21, 1993 preemployment
medical evaluation from Dr. Richard R. Wagoner,1 who found that appellant had no physical
limitations and no medical risks or restrictions.
Appellant provided a February 23, 2007 report of a magnetic resonance imaging (MRI)
scan of her right upper extremity, performed by Dr. Lawrence Tang.2 He diagnosed diffuse
tendinopathy of supraspinatus and infraspinatus tendons, diffuse moderate tendinopathy of the
superior two-thirds of the distal subscapularis tendon with partial tear, mild to moderate
tendinopathy of the long head biceps tendon without tear and with surrounding tenosynovitis,
moderate subacromial-subdeltoid bursitis, Type-II acromion, small acromial spur and
acromioclavicular osteoarthritis with inferior oriented small osteophytes and moderate
osteoarthritis at the acromioclavicular joint with minimal bone marrow edema.
Appellant also provided an April 4, 2007 statement in response to the Office’s request for
information. She explained that her job responsibilities included sorting parcels weighing up to
70 pounds for approximately two to three hours per day, sorting “chunkies” for one to two hours
per day, keying for one hour per day, and spending three to four hours per day sorting letters,
flats and “nixie mail,” all of which required use of her right hand, arm and shoulder. Appellant
stated that she experienced continuing pain but that her pain worsened when working on parcels
and “chunkies” and sorting mail. She also noted that she had not had any problems with her
right upper extremity prior to her employment.
By decision dated May 30, 2007, the Office denied appellant’s claim on the grounds that
the medical evidence provided did not establish a causal relationship between her diagnosed
medical condition and her accepted employment factors.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.4
1

The Board was unable to ascertain Dr. Wagoner’s specialty based on the record.

2

The Board was unable to ascertain Dr. Tang’s specialty based on the record.

3

5 U.S.C. §§ 8101-8193.

4

Elaine Pendleton, 40 ECAB 1143 (1989).

2

These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.5
An occupational disease or injury is one caused by specified employment factors
occurring over a longer period than a single shift or workday.6 The test for determining whether
appellant sustained a compensable occupational disease or injury is three-pronged. To establish
the factual elements of the claim, appellant must submit: “(1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.”7
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.8 The
opinion of the physician must be based on a complete factual and medical background of the
claimant9 and must be one of reasonable medical certainty10 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.11
ANALYSIS
The evidence supports that appellant moves parcels as alleged as part of her work duties.
However, the medical evidence is insufficient to establish that her employment activities caused
or aggravated a diagnosed condition.
In support of her claim, appellant provided her July 21, 1993 preemployment medical
evaluation form from Dr. Wagoner, who found that she had no physical limitations or restrictions
and was not at any medical risk. However, his report is not relevant to appellant’s claim arising
in 2007. Dr. Wagoner provides some support for the proposition that appellant was
asymptomatic before beginning her tenure with the employing establishment. However, the
5

Victor J. Woodhams, 41 ECAB 345 (1989).

6

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

7

Michael R. Shaffer, 55 ECAB 386, 389 (2004), citing Lourdes Harris, 45 ECAB 545 (1994); Victor J.
Woodhams, supra note 5.
8

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

9

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

10

John W. Montoya, 54 ECAB 306 (2003).

11

Judy C. Rogers, 54 ECAB 693 (2003).

3

Board has held that the mere fact that symptoms arise coincidentally with a period of federal
employment is not sufficient to raise an inference of causal relationship.12
Appellant also provided a February 23, 2007 MRI scan report from Dr. Tang. The report
was diagnostic in nature, as it was merely a report of an MRI scan of appellant’s right upper
extremity. Dr. Tang did not discuss appellant’s history of injury or provide any opinion
concerning causal relationship. The Board has previously held that a medical report that does
not offer an opinion on causal relationship is of no probative value on that issue.13 Because
Dr. Tang did not render an opinion on causal relationship, his report is insufficient to establish
that appellant’s diagnosed condition was caused by the accepted employment factors.
Consequently, the medical evidence of record is insufficient to establish that specific
employment activities caused or aggravated a diagnosed condition.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
developed an occupational disease in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 30, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 14, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
12

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

13

See, e.g. Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (medical evidence which does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

4

